DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 2/8/2021, are accepted and appreciated by the examiner. Applicant has amended claims 1, 3, 4, 7, 8, 12, 16, 17, and 20, cancelled claims 9, 10 and 19 and added claims 21-24. 
Applicant’s amendments are sufficient to overcome the previous claim objections and 112 rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11 and 13-18, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 2014/0067289) in view of Discenzo (US 8,615,374).
Regarding claim 1: Baldwin discloses a system for data collection, processing, and utilization of signals from at least a first element in a machine in an industrial environment (Baldwin fig 8, paragraph 0076 where the vibration measurement system is the claimed system), the system comprising: 
a platform including a computing environment connected to a local data collection system having at least a first sensor signal and a second sensor signal obtained from the machine in the where multiple sensor signals are explicitly disclosed); 
a first sensor (Baldwin ref 84a, Fig 8) in the local data collection system configured to be connected to the machine for obtaining the first sensor signal from the machine (Baldwin paragraph 0091) and;
 a second sensor (Baldwin ref 84b-84d, Fig 8) in the local data collection system for obtaining the second sensor signal from the machine (Baldwin paragraph 0091); 
wherein the local data collection system includes multiple inputs and multiple outputs having a first input connected to the first sensor and a second input connected to the second sensor, wherein the multiple outputs include a first output and a second output configured to permit simultaneous delivery of the first sensor signal from the first output and the second sensor signal from the second output, (Baldwin paragraph 0092, ref 96 where an eight to four crosspoint switch is explicitly disclosed which may switch any channel output from an ADC to any of the processing channels and is this simultaneous delivery), and wherein the local data collection system is configured to record gap-free digital waveform data simultaneously from at least the first input and the second input (Baldwin paragraph 0056 where the fault conditions measured include a phase imbalance which is a change in relative phase, paragraph 0106 where simultaneous collection and processing are disclosed).
Baldwin does not explicitly disclose wherein the first input or the second input is configured with a continuously monitored alarm having a pre-determined trigger condition.
Discenzo discloses a modular sensor system in which "data from sensors can be delivered to a processing unit relating to system alarms" (Discenzo col 1 line 50-55) and where alarm component based on real-time measurements via sensor module (Discenzo col 26 line 14-52 which means that they are continuously monitored from the sensor signals as claimed).

Regarding claim 2: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin also discloses the first sensor signal and the second sensor signal are continuous vibration data about the industrial environment (Baldwin paragraph 0101 where vibration analysis is explicitly disclosed).
Regarding claim 3: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin also discloses the second sensor in the local data collection system is configured to be connected to the machine (Baldwin fig 8 paragraph 0091).
Regarding claim 4: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin also discloses the second sensor in the local data collection system is configured to be connected to another second machine in the industrial environment (Baldwin fig 8, paragraph 0091).
Regarding claim 5: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin also discloses the computing environment of the platform is configured to compare relative phases of the first and second sensor signals (Baldwin paragraph 0056 where the fault conditions measured include a phase imbalance which is a change in relative phase).
Regarding claim 6: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin also discloses the first sensor is a single-axis sensor and the second sensor is a three-axis sensor (Baldwin paragraph 0056, 0106 where single and multi-axis measurements are disclosed).
Regarding claim 7: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin also discloses at least one of the multiple inputs of the local data collection system includes where the apparatus (80) performing signal conditioning is the claimed front end conditioning).
Regarding claim 11: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin also discloses the local data collection system is configured to provide high- amperage input capability using solid state relays (Baldwin paragraph 0125, Fig 10).
Regarding claim 13: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin also discloses the local data collection system includes an external voltage reference for an A/D zero reference that is independent of a voltage of the first sensor and the second sensor (Baldwin paragraph 0127 where the voltage from the energy harvester is this reference).
Regarding claim 14: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin also discloses the local data collection system includes a phase-lock loop band-pass tracking filter configured to obtain slow-speed RPMs and phase information (Baldwin paragraph 0092, 0106).
Regarding claim 15: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin also discloses the local data collection system is configured to digitally derive phase using on-board timers relative to at least one trigger channel and at least one of the multiple inputs (Baldwin paragraph 0004 where conversion from acceleration to velocity is a derivation, paragraph 0092).
Regarding claim 16: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin also discloses the local data collection system includes a peak-detector configured to autoscale using an analog-to-digital converter for peak detection (Baldwin paragraph 0098, 0116).
Regarding claim 17: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin also discloses the local data collection system is configured to route at least one trigger channel that is at least one of raw or buffered into at least one of the multiple inputs (Baldwin paragraph 0091, 0106 where the parallel processing is this routing)
Regarding claim 18: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin also discloses the local data collection system includes at least one delta- sigma analog-to-digital converter that is configured to increase input oversampling rates to reduce sampling rate outputs and to minimize anti-aliasing filter requirements (Baldwin paragraph 0091 where the fixed clock rates are this requirement).
Regarding claim 20: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin also discloses the local data collection system is configured to obtain long blocks of data at a single relatively high-sampling rate as opposed to multiple sets of data taken at different sampling rates (Baldwin fig 3, paragraph 0088).
Regarding claim 21: Baldwin discloses A computer implemented method for data collection, processing, and utilization of signals from at least a first element in a machine in an industrial environment (Baldwin fig 8, paragraph 0076), the method comprising: 
obtaining a first sensor signal (Baldwin ref 84a, Fig 8) and a second sensor signal (Baldwin ref 84b-84d, Fig 8) from the machine in the industrial environment; 
permitting simultaneous delivery of the first sensor signal from a first output and the second sensor signal from a second output of the local data collection system (Baldwin paragraph 0092, ref 96 where an eight to four crosspoint switch is explicitly disclosed which may switch any channel output from an ADC to any of the processing channels and is this simultaneous delivery), 
configuring the local data collection system to record gap-free digital waveform data simultaneously from at least the first input and the second input (Baldwin paragraph 0056 where the fault conditions measured include a phase imbalance which is a change in relative phase, paragraph 0106 where simultaneous collection and processing are disclosed).
Baldwin does not explicitly disclose configuring a first input or a second input of the local data collection system with a continuously monitored alarm having a pre-determined trigger condition; and 
which means that they are continuously monitored from the sensor signals as claimed).
It would have been obvious to one of ordinary skill in the art at the time of filing to include continuously monitored alarms, such as those disclosed in Discenzo, in the invention of Baldwin in order to “a factory automation system can review collected data and automatically and/or semi-automatically schedule maintenance of a device, replacement of a device, and other various procedures that relate to automating a food process and/or food quality” (Discenzo col 1 line 50-56).
Regarding claim 23: claim 23 recites A non-transitory computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform the method of claim 21. Therefore the claim is rejected on the same grounds as claim 21 above. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin and Discenzo in view of Masleid (US 7,710,153).
Regarding claim 12: Baldwin and Discenzo disclose the limitations of claim 1 as described above. Baldwin and Discenzo do not explicitly disclose the local data collection system is configured to power-down at least one of an analog sensor channel or a component board.
Masleid discloses a local data collection system is configured to power-down at least one of an analog sensor channel or a component board (Masleid fig 2, col 5 lines 12-14 where the disabled mode if a power down mode).
.
Double Patenting
Claims 1-8, 11-18 , and 20-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 15/859,248, 15/859,283, 15/859,287, 15/859,291, 15/859,294, 15/859,238 (filed on December 29, 2017), and copending Application Nos. 15/907,819, 15/907,831,15/907,848, 15/907,859, 15/907,877, 15/907,886, 15/907,898, 15/907,915, 15/907,930, 15/907,939, 15/907,948, 15/907,967, (filed on February 28, 2018) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same invention using the same means with little to no additional change to the claim language.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 11-18, and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10416635. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the instant application are all included in claim 1 of the patent, as claim 1 of the issued patent is identical in limitations to claim 8 of the instant application.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of Claim 8, 21 and 24 would be allowable were the double patenting rejections to be overcome because the closest prior art (see the attached PTO-892) fails to disclose or render obvious the limitation of having a pre-determined trigger condition when the first or the second input is unassigned to any of the multiple outputs. Specifically while Baldwin and Masleid references disclose crosspoint switching, the references do not disclose the claimed trigger at an unassigned input without the use of impermissible hindsight (the Examiner has added italics for emphasis).

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. First, the Examiner notes that due to the amendment provided claim 1 is now rejected in view of Baldwin and Discenzo. Second, the Examiner notes that while some of the allowable subject matter indicated in claim 8 was brought into claim 1, the limitations regarding the pre-determined condition being based on unassigned inputs was not included, which provided the grounds for the new 103 rejection of claim 1 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896